Case 1:18-cv-20858-JAL Document 10 Entered on FLSD Docket 10/23/2020 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-20858-CIV-LENARD/REID
                         (Criminal Case No. 15-20529-Cr-Lenard)

 BERWIN MARIUS,

         Movant,

 v.

 UNITED STATES OF AMERICA,

       Respondent.
 __________________________________/

       ORDER ADOPTING REPORT OF THE MAGISTRATE JUDGE (D.E. 9),
      DENYING MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR
          CORRECT SENTENCE (D.E. 1), DENYING CERTIFICATE OF
                  APPEALABILITY, AND CLOSING CASE

         THIS CAUSE is before the Court on the Report of Magistrate Judge Lisette M.

 Reid issued August 26, 2020, (“Report,” D.E. 9), recommending that the Court deny

 Movant Berwin Marius’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

 Sentence, (“Motion,” D.E. 1). Specifically, Judge Reid found that based on Movant’s

 sworn, in-court statements during the Change of Plea hearing, Movant cannot establish that

 counsel was ineffective. (Report at 11-14.) The Report provides the Parties with fourteen

 (14) days to file objections. (Id. at 16.) As of the date of this Order, no objections have

 been filed. Failure to file objections shall bar parties from attacking on appeal the factual

 findings contained in the report. See Resolution Trust Corp. v. Hallmark Builders, Inc.,

 996 F.2d 1144, 1149 (11th Cir. 1993). Therefore, after an independent review of the Report

 and record, it is hereby ORDERED AND ADJUDGED that:
Case 1:18-cv-20858-JAL Document 10 Entered on FLSD Docket 10/23/2020 Page 2 of 2




         1.    The Report and Recommendation of the Magistrate Judge (D.E. 9) issued

               on August 26, 2020, is ADOPTED;

         2.    Movant Berwin Marius’s Motion under 28 U.S.C. § 2255 to Vacate, Set

               Aside, or Correct Sentence (D.E. 1) is DENIED;

         3.    A certificate of appealability SHALL NOT ISSUE;

         4.    All pending motions are DENIED AS MOOT; and

         5.    This case is now CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida this 23rd day of October,

 2020.


                                        ____________________________________
                                        JOAN A. LENARD
                                        UNITED STATES DISTRICT JUDGE




                                           2
